Citation Nr: 1230270	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  09-07 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant (Veteran) represented by:	Chisholm Chisholm & Kilpatrick LTD.


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from September 1967 to October 1975.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  A Notice of Disagreement was filed in August 2007, a Statement of the Case was issued in January 2009, and a Substantive Appeal was received in February 2009.  The Des Moines, Iowa, RO currently has jurisdiction of the claims file.  

In a July 2010 decision, the Board denied the Veteran's claim to a TDIU.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a January 2012 decision, the Court set aside the Board's July 2010 decision, and remanded the claim on appeal for further adjudication.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified at a hearing before the Des Moines, Iowa RO in April 2009, and at a hearing before the Board in May 2010.  The transcripts of these hearings are associated with the claims folder.

In a May 2012 letter, the Board notified the Veteran that the Veterans Law Judge who conducted his May 2010 hearing was no longer employed at the Board.  The Veteran was offered the opportunity to testify at another hearing.  In May 2012, the Veteran's representative notified the Board that the Veteran desired a video conference hearing before the Board for his claim to a TDIU.  

Accordingly, the case is REMANDED for the following action:

A video conference hearing before the Board should be scheduled for the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


